FILED
                           NOT FOR PUBLICATION                                MAR 26 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CELIA V. MANITSAS,                               No. 12-16887

              Plaintiff - Appellant,             D.C. No. 4:11-cv-02691-PJH

  v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Acting
Commissioner of Social Security,

              Defendant - Appellee.


                   Appeal from the United States District Court
                      for the Northern District of California
                   Phyllis J. Hamilton, District Judge, Presiding

                          Submitted December 17, 2013**

Before: CLIFTON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Celia Manitsas appeals the district court’s summary judgment affirming the

Commissioner of Social Security’s decision denying her request that the Social




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Security Administration waive recovery of overpaid disability insurance benefits.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      We review de novo the district court’s grant of summary judgment.

Anderson v. Sullivan, 914 F.2d 1121, 1122 (9th Cir. 1990). We must affirm the

Commissioner’s refusal to waive an overpayment of benefits if it is supported by

substantial evidence and if the Commissioner applied the proper legal standard. Id.

      Substantial evidence supported the administrative law judge’s finding that

Manitsas was “not without fault” and therefore did not qualify for a waiver of

overpayment under 42 U.S.C. § 404(b) and 20 C.F.R. § 404.507. See McCarthy v.

Apfel, 221 F.3d 1119, 1126 (9th Cir. 2000). Manitsas applied for a waiver, but she

did not in addition request reconsideration of the initial overpayment determination

pursuant to 20 C.F.R. § 404.502a(f)-(h). Accordingly, the ALJ applied a correct

legal standard in not considering the validity of the overpayment determination

itself. See 20 C.F.R. § 404.905 (providing that initial determination is binding if

individual does not request reconsideration).

      Manitsas contends that the ALJ erred in denying her request to reopen the

overpayment determination because she was entitled to tolling under Social

Security Ruling 91-5p. We affirm the district court’s holding that it lacked

jurisdiction to consider the merits of the ALJ’s denial. The denial of the request to


                                          2
reopen was a non-reviewable administrative action. See 20 C.F.R. § 404.903(l);

Klemm v. Astrue, 543 F.3d 1139, 1144 (9th Cir. 2008). In addition, Manitsas did

not present a colorable due process claim. See Klemm, 543 F3d at 1144-45.

      AFFIRMED.




                                        3